Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 21-38, drawn to a composition and method, classified in B01J21/16.
II. Claims 9-20, drawn to a method of making a modified red mud catalyst composition, classified in 252/373.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of making can make a materially different product by producing metal oxides (Boudreault et al. US 2014/0369907).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1) The inventions have acquired a separate status in the art in view of their different classifications.

3) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
4) The prior art applicable to one invention would not likely be applicable to another invention.
5) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Kevin Tamm on November 18, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 21-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 13 recites the limitation "the modified red mud catalyst composition" in line 8.  There is insufficient antecedent basis for this limitation in the claim as the modified red mud catalyst composition has not yet been formed.
Claim 14 recites the limitation "the modified red mud catalyst composition" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim as the modified red mud catalyst composition has not yet been formed.
Claim 18 recites the limitation "the step of grinding" in line 1 and “the modified red mud catalyst composition”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the modified red mud catalyst composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the modified red mud catalyst composition has not yet been formed.
Claim 20 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li and further in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Galocsy (GB 714,284).
Considering Claim 9, Liu discloses the use of red mud to precipitate an iron-based catalyst for hydrogen production wherein red mud is added to de-ionized water, mixed by sonification, HCl was added and the combined solution heated before adding an ethanol solution containing an iron compound.  Ammonia was added until the pH reached 8 wherein a solid precipitated.  This precipitate was filtered, washed several times with ethanol and de-ionized water, dried and calcined in air at 600°C (Experimental).
	Liu does not disclose the nickel-based catalyst of instant Claim 1 which has been withdrawn due to a restriction requirement.
	Basset discloses a nickel-supported iron catalyst suitable for methane decomposition to hydrogen wherein the nickel supported iron-based may utilize red mud as the support [0007], [0048] and [0059].
Galocsy discloses a nickel-red mud catalyst for producing hydrogen (Pg 1, ln 20-24) with the red mud being obtained from the aluminum industry (Pg 2, ln 125 to Pg 3, ln 2) but does not disclose the amount of nickel present.
	Goyal discloses a nickel-based catalyst comprising from about 5 to about 40% nickel [0032] for producing hydrogen [0011].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel content of Goyal in the nickel/red mud composition of Galocsy and to incorporate nickel into the iron-based catalyst of Liu as taught by Basset.  The ordinary skilled artisan would have been motivated to do so to reform methane to hydrogen desired by both Galocsy (Pg 1) and Goyal [0030] and Basset.
	Therefore Liu in view of Basset, Galocsy and Goyal meet the requirements of claim 1.
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Goyal discloses a method of making a nickel-based catalyst wherein a source of each metal (ie Ni, Al, Mo) is combined with a suitable solvent such as ethanol so that the metal is dissolved into solution with each separate metal being combined in a suitable solvent such as ethanol and/or a suitable acid [0040].
Goyal further discloses combining the various solutions and mixing the combined solutions [0041] and removing the solvents, drying the solids [0042] and calcining the solids [0043].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the nickel of Goyal into the precipitation process of Liu to also incorporate nickel in addition to the iron so as to generate a catalyst for hydrogen generation from methane.  The ordinary skilled artisan would have had a reasonable expectation of 
Considering Claim 10, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses the use of de-ionized water (Experimental).
Considering Claim 11, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses the use of HCl (Experimental).
Considering Claim 12, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses the use of iron nitrate (Experimental) but does not disclose the use of nickel nitrate.
Goyal discloses the use of nickel nitrate which is dissolved in ethanol [0040].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use nickel nitrate to add to the iron nitrate of Liu for forming a hydrogen-generating catalyst.
Considering Claim 13, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses the use of ammonia to raise the pH of the mixture to a pH of about 8 (Experimental).
Considering Claim 14, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.

Considering Claim 15, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses the drying is conducted at 105°C (experimental) which meets the limitation “about 100°C” utilized in the instant claim.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 16 and 17, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses that the washed and dried precipitate is calcined at 600°C for 2 hours (experimental) which meets the instant limitation of “about 4 hours with the temperature falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses that the red mud was ground and sieved to a size of less than 70 microns both before and after forming the catalyst (Experimental) falling within the instantly claimed range.

Considering Claim 19, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses a finished catalyst having a surface area of 62 m2/g to 81 m2/g (Table 2) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Galocsy (GB 714,284) as applied to Claim 9 and further in view of Boudreault et al. (US 2014/0369907) hereafter Boudreault.
Considering Claim 20, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses alumina, silica, iron oxide and calcium oxide falling within or overlapping the instantly claimed ranges and also demonstrates that red mud has varying compositions (Table 1).  Liu does not disclose titania falling within the instantly claimed range.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the composition of the red mud to possess the instant range of titania as taught by Boudreault.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
Claims 9-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732